Citation Nr: 0718158	
Decision Date: 06/15/07    Archive Date: 06/26/07

DOCKET NO.  99-20 265A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David A. Saadat, Counsel

REMAND

The veteran had active military service from August 1965 to 
August 1967.  The appeal is REMANDED to the RO via the 
Appeals Management Center in Washington, DC.  VA will notify 
the veteran if further action is required.

On an October 1999 Form 9, the veteran indicated that he 
wanted to testify before a member of the Board (now referred 
to as a Veterans Law Judge) at the RO.  In February 2001, he 
testified at the RO before a Veterans Law Judge who later (in 
an April 2001 decision) denied his claim for service 
connection.  The veteran appealed this decision and in April 
2002, the United States Court of Appeals for Veterans Claims 
(CAVC) vacated it and remanded for further development and 
adjudication.  

In an April 2007 letter, the Board advised the veteran that 
the Veterans Law Judge who conducted the February 2001 
hearing had retired and that he could request another hearing 
before a different Veterans Law Judge.  See 38 C.F.R. § 
20.700(a), 20.707 (2006).  In May 2007, the veteran wrote 
back that he wanted to appear before another Veterans Law 
Judge at the RO.  

Accordingly, the case is REMANDED for the following action:

Schedule the veteran for a Board hearing 
at the RO.  

The veteran may submit additional evidence and argument on 
this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  
Remands require expeditious handling.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2006).


_________________________________________________
STEVEN L. KELLER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of this appeal.  38 C.F.R. § 20.1100(b) 
(2006).

